EXHIBIT 10.18

 

HARLEY-DAVIDSON, INC.

 


DIRECTOR COMPENSATION POLICY


EFFECTIVE MAY 3, 2003

 

This compensation policy has been developed to compensate non-employee directors
(“Directors”) of Harley-Davidson, Inc. (the “Company”) for their time,
commitment and contributions to the Board of Directors (the “Board”) of the
Company.  The Annual Retainer Fee has been increased based on the following:
Directors will no longer receive meeting fees for each Board meeting and
Committee meeting attended; Directors will no longer receive annual grants of
stock options; and the number of meetings of the Directors, particularly
meetings of the Committees of the Board, has increased.  It is expected that
Directors will attend all meetings of the Board and of its Committees.

 

I.                                         Annual Retainer Fee for Non-Employee
Directors

 

Annual Retainer Fee for Non-Employee Directors

 

$

100,000

 

 

 

 

 

Annual Retainer Fee for Audit Committee Chair

 

10,000

 

 

 

 

 

Annual Retainer Fee for Other Committee Chairs

 

5,000

 

 

 

 

 

Annual Retainer Fee for Audit Committee Members

 

5,000

 

 

Annual Retainer Fees paid to Directors of the Board will be paid within ten (10)
business days after the first business day following the annual meeting of the
shareholders of the Company (“Annual Meeting”).  In the event a Director is
elected to the Board at a time other than at the Annual Meeting, the Annual
Retainer Fee will be prorated on a quarterly basis based on the quarter a
Director is elected to the Board and paid within ten (10) business days after
the first business day after the Director’s first Board or committee meeting.

 

Directors will be eligible to elect to receive Annual Retainer Fees in cash or
Company Common Stock (based upon the fair market value of the Common Stock on
the first business day after the Annual Meeting or the first business day after
the Director’s first Board or committee meeting) and to defer all Annual
Retainer Fees paid in cash or Company Common Stock pursuant to plans adopted by
the Company from time to time.  Directors must receive a minimum of one-half (½)
of their Annual Retainer Fees in Company Common Stock until the Director reaches
the stock ownership goals established in the Director and Senior Executive Stock
Ownership Guidelines for Harley-Davidson, Inc.

 

II.                                     Additional Compensation for and Payments
to Non-Employee Directors

 

Clothing Allowance.  Each Director shall receive an annual clothing allowance of
$1,500 to purchase Harley-Davidson MotorClothes® apparel and accessories.

 

Discount on Company Products.   Each Director shall receive the same discount on
Company products that is available to all Company employees.

 

Expenses.  The Company will reimburse reasonable travel and related business
expenses that a Director incurs for attendance at all meetings of the Board and
committees and in connection with other Board of Directors or Company business.

 

--------------------------------------------------------------------------------

 